DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 

Response to Amendment
This action is in response to the reply filed 05/10/2021.
Claim 18 is new.
Claims 1-18 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-10, 13-14, 16 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sumian (US 6,287,549 B1) in view of O’Donnell (US 2004/0040379 A1) [both cited previously].
	Re. claim 1, Sumian teaches a method comprising: 
depositing within a predetermined region of a target tissue with a plurality of dopant particles (column 2, lines 17-21, micro-particles comprising chromophores is applied to a surface of the skin); 
focusing a laser beam to a focal region that overlaps with at least a portion of the predetermined region, wherein the focal region includes at least a first dopant particle of the plurality of dopant particles (figure 4 - a small fraction of energy delivered 11 is reflected [shown by reflected energy 12] by the skin surface, and energy transmitted into the skin are scattered [shown through scattered energy lines 13] or absorbed by the chromophore 14 [dopant], disclosed in column 6, lines 11-19); and
generate plasma within a plasma volume comprising the first dopant particle (figure 5B - carbon particles allowing photons transmitted to the skin sublime and form a plasma 19 in 1-2 laser shots, as disclosed in column 6, lines 31-34).
Sumian does not teach adjusting a first parameter of the laser beam comprising at least a maximum intensity to generate plasma within a plasma volume comprising the first dopant particle, wherein the maximum intensity is between a threshold value of the target tissue without the dopant particles and a threshold value of the target tissue with the dopant particles. 
O’Donnell teaches a method comprising adjusting a first parameter of the laser beam comprising at least a maximum intensity to generate plasma within a plasma volume comprising the first dopant particle, wherein the maximum intensity is between a threshold value of the target tissue without the dopant particles and a threshold value of the target tissue with the dopant particles 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sumian to try the known parameter changes as taught by O’Donnell in order to induce plasma formation for tissue treatment.

Re. claim 2, Sumian further teaches the method wherein the plasma is generated within the first dopant particle (column 6, lines 31-34, plasma 19 is formed through sublimed carbon particles within the skin).

Re. claim 3, Sumian further teaches the method wherein the plasma is generated in the plasma volume via laser induced thermal breakdown (LITB) due to absorption of a portion of the laser beam by the first dopant particle (column 6, lines 31-39, the plasma is formed in one to two laser shots due to sublimation of carbon particles). 

Re. claim 4, Sumian further teaches the method wherein the maximum intensity of the laser beam in the focal region is below a LITB threshold value of the target tissue without the dopant particles (column 5, lines 1-10, light energy parameters [intensity] allow weaker absorption of the light into the first layers of the skin [target tissue] to prevent harmful effects to the skin). 

Re. claim 5, Sumian further teaches the method wherein adjusting the first parameter of the laser beam comprises setting the maximum intensity of the laser beam to a value between the LITB threshold value of the target tissue without the dopant particles and the LITB threshold value of the target tissue with the dopant particles (column 5, lines 1-10, light energy parameters [intensity] sets the intensity to a weaker absorption on the skin without the dopant particles, with increased absorption of the chromophores [dopant]).

Re. claim 6, Sumian further teaches the method wherein the plasma is generated in the plasma volume via laser induced optical breakdown (LIOB) due to absorption of a portion of the laser beam by the first dopant particle (column 6, and lines 31-34, plasma 19 is formed through sublimed carbon particles [dopant] via absorption of laser light energy within the skin). 

Re. claim 7 – similarly to claim 4, Sumian further teaches the method wherein the maximum intensity of the laser beam in at the focal region is below a LITB threshold value of the target tissue without the dopant particles (column 5, lines 1-10, light energy parameters [intensity] allow weaker absorption of the light into the first layers of the skin [target tissue] to prevent harmful effects to the skin). 

Re. claim 8 – similarly to claim 5, Sumian further teaches the method wherein adjusting the first parameter of the laser beam comprises setting the maximum intensity of the laser beam to a value between the LITB threshold value of the target tissue without the dopant particles and the LITB threshold value of the target tissue with the dopant particles (column 5, lines 1-10, light energy parameters [intensity] sets the intensity to a weaker absorption on the skin without the dopant particles, with increased absorption of the chromophores [dopant]).

Re. claim 9, Sumian further teaches the method wherein adjusting the first parameter of the laser beam comprises adjusting one or more of a power, a pulse energy, and a wavelength of the laser beam (column 6, lines 11-15, parameters of the laser including power per pulse are adjustable).

Re. claim 10 and 18, O’Donnell further teaches the method wherein the plurality of dopant particle includes one or more of sodium chloride, silicon, silver nanoparticles, metal nanocomposites, dendritic molecules (paragraph 0029 – additive may include metal nanoparticles; abstract – lasers are focuses in a surface of a volume of aqueous solution including dendrimer nanocomposite).

Re. claim 13, Sumian further teaches the method wherein the generated plasma includes a first plasma generated from the first dopant particle (column 6, and lines 31-34, plasma 19 is formed through sublimed carbon particles within the skin). 
Sumian does not teach the second plasma. 
O’Donnell teaches the method wherein a second plasma is generated from the target tissue (paragraph 0072 – plasma formation).

Re. claim 14, Sumian further teaches the method wherein the plurality of dopant particle are deposited in the predetermined region by at least injecting the plurality of dopant particles in the target tissue (column 2, lines 17-21, micro-particles comprising chromophores is applied to a surface of the skin).

Re. claim 16, Sumian further teaches the method wherein the laser beam has a wavelength selected based upon at least one of scattering and absorption in the target tissue (column 5, lines 1-10, laser light energy is a function of absorbance). 

Re. claim 17, Sumian further teaches the method wherein the wavelength is between 0.5 and 2.0 micron (column 4, lines 35-36, lasers can be of 1064 nm [1.064 microns] or 532 [0.532 microns]). 

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sumian (US 6,287,549 B1) [cited previously] in view of O’Donnell (US 2004/0040379 A1) as applied to claims 1-10, 13-14, 16 and 17 above, and further in view of Trokel (WO 2017/070637) [cited previously]. 
Re. claim 11, the combined invention of Sumian and Marchitto teaches all of the elements of the claimed invention as stated above, but does not teach the scanning of the focal region of the laser beam along a first path in the predetermined region. 
Trokel teaches the method further comprising scanning the focal region of the laser beam along a first path in the predetermined region (paragraph 0061 – scanning objectives 201 enable laser 203 to raster a pulsed beam across the predetermined regions of the patient’s cornea). 
The combined inventions of Sumian and Marchitto as well as Trokel are all analogous arts as they are all within the field of medical laser light devices. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Sumian and Marchitto to incorporate the teachings of Trokel in order to induce cross-linking in human tissue using lasers (paragraph 0003). 

Re. claim 12, the combined invention of Sumian and Marchitto teaches all of the elements of the claimed invention as stated above, but does not teach the scanning the focal region along the first path is configured to one or more of destroy, obliterate, cavitate, ablate, denature, and devitalizes the target issue. 
Trokel teaches the method wherein scanning the focal region along the first path is configured to one or more of destroy, obliterate, cavitate, ablate, denature, and devitalizes the target issue along the first path (paragraph 0061 – cross-linking via laser light can create corneal stiffening that alters the dimensions of the corneal shape [denaturing]).
The combined inventions of Sumian and Marchitto as well as Trokel are all analogous arts as they are all within the field of medical laser light devices. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Sumian and Marchitto to incorporate the teachings of Trokel in order to induce cross-linking in human tissue using lasers (paragraph 0003). 

Re. claim 15, the combined invention of Sumian and Marchitto teaches all of the elements of the claimed invention as stated above, but does not teach the focal region has a numerical aperture of at least 0.3.
Trokel teaches the method wherein the laser beam is focused by a lens having a numerical aperture of at least 0.3 (paragraph 0056 – numerical aperture from the objective lens 201 [paragraph 0012] may be 0.6 in an embodiment into a focused beam 601). 
The combined inventions of Sumian and Marchitto as well as Trokel are all analogous arts as they are all within the field of medical laser light devices. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Sumian and Marchitto to incorporate the teachings of Trokel in order to induce cross-linking in human tissue using lasers (paragraph 0003). 

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the language of the claim does not specify any optical device configured to focus the laser radiation; the claim states a focused laser (figure 4, focused laser lines 11) to a focal region containing the dopant particles (figure shows focused laser lines reflected through skin surface with dopant particles 12, scattered 13 or absorbed). 
Regarding the prior art references in claim 1, Sumian discloses a laser treatment device used in tissue with a dopant (column 2, lines 17-21, chromophores) to generate plasma (figure 5B - carbon particles allowing photons transmitted to the skin sublime and form a plasma 19 in 1-2 laser shots, as disclosed in column 6, lines 31-34). The O’Donnell reference is relied upon to obviate different parameter changes that one skilled in the art would try within his or her technical grasp. Although Sumian does already disclose a method of plasma formation, O’Donnell also discloses the known technique of setting a parameter for a laser intensity between a target tissue threshold with and without the additive/dopant, and it would have been obvious to one of ordinary skill in the art to try within their technical grasp/realm of possibilities to try this method of plasma formation for tissue treatment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koenig (US Patent 8,496,579 B2) teaches a laser endoscopy device for performing microscopic cuts in biological tissue with an adjustable pulse to generate plasma.
Rubinchik (US 9,211,214 B2) teaches a photodynamic therapy (PDT) device used or the treatment of diseases using a photoactive agent (dopant) to generate multiple lasers in tissue treatment. 
Welches (US 2015/0080863 A1) discloses a system/method for treating tissue with laser/optical therapy using metal ion dopant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792